Case 1:18-cv-02444-CCB Document17 Filed 11/18/19 Page 1 of 2

__._. LOGGED RECEIVED
UNITED STATES DISTRICT COURT :
FOR THE DISTRICT OF MARYLAN NOV 15 2019
Ky .
IN RE THE APPLICATION OF THE CLERK GS DS TIMCT COURT

BALTIMORE SUN FOR ACCESS TO 18-CV-2444-CCB & = DSTRETOFMAMAND  courr
CERTAIN SEALED COURT RECORDS

Related To Misc. No.

16-mc-361

 

MOTION TO UNSEAL

The United States of America, by its undersigned counsel, hereby files this motion to

-unseal certain records sought by the Baltimore Sun. On August 10, 2018, the Baltimore Sun filed

a motion for access to certain sealed court records (Document No. 1, filed August 10, 2018). The

Application requested that the Government unseal three categories of documents related to the

investigation of the Baltimore Police Department’s Gun Trace Task Force conducted by

undersigned counsel: (1) “search warrant materials”, (2) “PR/TT Materials,” referring to pen
register and trap and trace devices; and (3) “Section 2703(d) Materials.”

- In its response to the Baltimore Sun’s application, the United States moved to unseal these
records on November 16, 2018. Since that time, the Baltimore Sun has asked for additional records
to be unsealed, which are the subject of this motion.

_ Accordingly, attached to this filing are redacted versions of the additional documents that
the Baltimore Sun seeks to unseal. To protect the privacy of those involved, the Government has

redacted all personally identifiable information — e.g., email addresses, home addresses, telephone
Case 1:18-cv-02444-CCB Document 17. Filed 11/18/19 Page 2 of 2

numbers, and names of uncharged individuals and uncharged entities from the documents that are
subject to unsealing at that time.!
Respectfully submitted,

Robert K. Hur
United States Attorney

Leo J. Wise
Derek E. Hines
Assistant United States Attorneys

Dated: November 12, 2019

CERTIFICATE OF SERVICE
I hereby certify that this filing was served on defense.counsel] via ECF electronic filing.

By: plo Mare —

Leo J. Wise
Assistant United States Attorney

 

1 There is ordinarily no legitimate governmental interest served by the government's public allegation of wrongdoing
by an uncharged party. See, e.g., In re Smith, 656 F.2d 1101, 1106-07 (Sth Cir. 1981). Courts have applied this
reasoning to preclude the public identification of unindicted third-party wrongdoers in plea hearings, sentencing
memoranda, and other government pleadings. See, ¢.g., Finn v. Schiller, 72 F.3d 1182 (4th Cir. 1996); United States
y. Briggs, 513 F.2d 794 (5th Cir. 1975); United States. v Anderson, 55 F.Supp.2d 1163 (D. Kan 1999); United States

v. Smith, 992 F. Supp. 743 (D.N.J. 1998).
